Citation Nr: 0839155	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  02-07 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1955 to January 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the above-listed 
issues. 
Original jurisdiction now resided in the RO in Houston, 
Texas.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that bilateral hearing loss currently exists. 

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service, to 
include noise exposure therein.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
hypertension is unrelated to his military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss, tinnitus and hypertension.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 5, 2007, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

The December 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the December 2007 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced December 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the December 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
the February 2008 SSOC, following the issuance of the 
December 2007 letter, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records, private treatment 
records and provided him with a medical examination.  

The Board notes that the veteran's service treatment records 
have not been associated with the claims folder, and the 
National Personnel Records Center (NPRC) indicated that these 
records were destroyed in a fire at the facility in 1973.  
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on the VA's responsibility to 
obtain a veteran's service records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.  
In this connection, the Board observes that where records are 
unavailable "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  See 
also Hayre, supra [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  So it is in this case.

The Board observes that medical opinions regarding the 
etiology of the veteran's claimed disabilities have not been 
obtained.  However, for reasons explained immediately below, 
such an examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

With respect to the veteran's bilateral hearing loss claim, 
the veteran has not provided evidence of bilateral hearing 
loss, Mclendon element (1).  Lacking such evidence, the Board 
finds that a VA medical examination or opinion is not 
necessary as the veteran has no service-connected disability.

As will be discussed below, there is already medical evidence 
that the veteran currently has tinnitus and hypertension. 
 The record is missing critical evidence of that an event, 
injury, or disease occurred in service, McLendon element (2), 
and the veteran's claims are being denied on that basis.  The 
outcome of this case thus hinges on matters other than those 
which are amenable to VA examination and medical opinion. 
 Specifically, resolution of these issues hinge directly or 
indirectly upon whether the veteran suffered an in-service 
injury or disease.  That question cannot be answered via 
medical examination or opinion, but rather on evidence 
already in the file.

In the absence of evidence of in-service disease or injury, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed tinnitus and hypertension and his military 
service would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service. 
 The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131  (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The missing service medical records

As was alluded to above, the veteran's service medical 
records are unable to be located and appear to have been 
destroyed in a July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
after a careful review of the record the Board has concluded 
that the veteran does not suffer from a hearing loss 
disability for VA purposes [i.e., as is defined in 38 C.F.R. 
§ 3.385]. 

In November 2001 a QTC hearing examination was conducted by a 
certified audiologist.  CNC speech recognition scores were 96 
percent in the veteran's right ear and 100 percent in his 
right.  The audiometric examination showed the following 
puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	25	15	25	20	21
Right (dB)	10	15	10	15	20	15

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent. The 
medical evidence of record fails to demonstrate any auditory 
threshold of 40 dB or greater and does not reflect three or 
more auditory thresholds of 26 dB or greater for either ear. 
CNC speech recognition was not less than 94 percent in either 
ear.  While the Board observes that the veteran does 
experience some hearing loss, the level of his disability has 
not met the threshold established by 38 C.F.R. § 3.385.

The Board also notes that the veteran's private medical 
records and VA outpatient treatment records are completely 
absent of any complaints or treatment for hearing loss.  

The Board is aware of the veteran's contentions regarding the 
existence of hearing loss.  To the extent that the veteran 
contends that he has a certain degree of hearing loss, this 
is in fact demonstrated in the examination report.  However, 
the question to be resolved is whether any hearing loss which 
is present constitutes a disability for VA purposes under 38 
C.F.R. § 3.385.  As discussed above, the medical evidence of 
record does not support that proposition.  As a result, 
Hickson element (1) has not been met and the veteran's claim 
fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), in service disease or 
injury, the Board will separately address disease and injury.  

Concerning disease, as noted above the veteran's service 
treatment records have been destroyed in a fire.  He has not, 
however, submitted any evidence of an in-service ear disease 
and does not contend that he ever suffered a disease of the 
ears or hearing loss either in service or for decades 
thereafter. 

Concerning injury, the veteran's DD Form 214 indicates that 
he served as a supply specialist.  The form also indicates 
that the related civilian title for this occupation would be 
a supply records clerk.  During the August 2008 hearing, the 
veteran alleged that he performed these duties in a building 
adjacent to a runway and was exposed to constant noise from 
aircraft taking off and landing.  See the August 2008 hearing 
transcript, page 3. 

While the Board has no reason to doubt that the veteran was 
exposed to various levels of noise in service, as were all 
other veterans, there is no indication that such exposure 
resulted in any injury.  Moreover, there is no evidence which 
suggests that the veteran encountered excessive levels of 
noise exposure at any time during service.  As noted above, 
he was a supply specialist in service, which is hardly 
consistent with exposure to acoustic trauma or excessive 
levels of noise.  Moreover, although he was stationed on an 
Air Force base, as are all other members of the United Sates 
Air Force, this does not lead to a conclusion that he was 
ever in proximity to harmful levels of engine noise.  
Finally, there is no indication of participation in combat, 
which would allow for a statutory presumption of exposure to 
high levels of noise and/or acoustic trauma.  Cf. 38 U.S.C.A. 
§ 1154(b) (West 2002).  

Accordingly, Hickson element (2) has not been met, and the 
veteran's claim fails on this basis as well. 

In the absence of a current disability, it follows that 
Hickson element (3), or medical nexus, is necessarily lacking 
also.  As noted above, the evidence of record does not 
include a diagnosis of bilateral hearing loss, let alone any 
medical evidence linking hearing loss to the veteran's 
military service.  

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim fails on that basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Hickson elements (1), (2) and (3) 
have not been met.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims have been set out in connection with the 
first issue on appeal and will not be repeated.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2008).

Analysis

With respect to Hickson element (1), current disability, the 
veteran was diagnosed with tinnitus in November 2001.  

As to Hickson element (2), injury or disease, as noted above, 
the veteran's service treatment records have been destroyed 
in a fire.  The veteran has not submitted any evidence 
describing tinnitus during service, and he does not appear to 
contend as much.  

With respect to in-service injury, that is acoustic trauma, 
the Board's discussion above applies equally to this issue.  
As discussed in some detail above, there is no evidence that 
the veteran suffered an acoustic injury during service.  
Tinnitus was initially complained of and diagnosed many 
decades after the veteran left military service.  Hickson 
element (2) has not been satisfied and the veteran's claim 
fails on this basis. 

In the absence of an in-service disability, it follows that 
Hickson element (3), or medical nexus, is necessarily lacking 
also.  In this case there is no competent medical evidence 
attempting to link the veteran's diagnosed tinnitus to an in-
service injury or disease.

Service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  The veteran was 
not initially diagnosed with tinnitus until the November 2001 
QTC examination, more than 30 years after he separated from 
service.  In the interim, there were no complaints of, or 
treatment for, tinnitus.  Indeed, during the November 2001 
examination the veteran stated that his tinnitus developed 
around 1991.  

To the extent that the veteran contends that a medical 
relationship exists between his tinnitus and service, any 
such statements offered in support of the veteran's claim do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, Hickson element (3), medical nexus, 
has also not been satisfied, and the claim fails on that 
basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus.  Hickson elements (2) and (3) have not been met.  
The benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for hypertension. 

Relevant law and regulations

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

For certain chronic disorders, including cardiovascular 
disease, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

Analysis 

With respect to Hickson element (1), the medical evidence of 
record includes multiple diagnoses of hypertension.  See, 
e.g., A December 3, 2007 VA outpatient treatment note.  

With respect to Hickson element (2), as noted above the 
veteran's service treatment records have been destroyed in a 
fire.  During the August 2008 hearing the veteran stated that 
he was diagnosed with hypertension upon separation from 
service.  See the August 2008 hearing transcript, page 10.  
Further, during the August 2008 hearing, the veteran stated 
that he has been continuously diagnosed with high blood 
pressure after leaving service.  He has stated that the 
records documenting such a diagnosis from 1959 to 1987 are 
unavailable as he has frequently moved and most of the 
doctors are deceased.  See the August 2008 hearing 
transcript, pages 7-8.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  For reasons stated immediately below, 
the Board finds the veteran's account of the in-service and 
immediate post-service diagnoses of hypertension to be 
unbelievable.

Despite the veteran's recent reports of hypertension during 
military service, the first medical evidence of hypertension 
comes from a March 1987 private treatment record, nearly 
thirty years after the veteran separated from service.  This 
medical record indicates that the veteran was advised to seek 
treatment after a nursing service found he had an elevated 
diastolic blood pressure level.  There was no indication of 
any previous elevated readings, and the clear implication in 
the report was that this was the first time that the problem 
had been identified.  During treatment the veteran did not 
indicate that he had a prior history of hypertension.

Moreover, the veteran's private treatment records and VA 
treatment records indicate that he has never provided a 
history of hypertension dating back to military service.  
Such history only appears when the veteran is seeing monetary 
benefits.  It therefore appears that the veteran may be 
tailoring his presentation depending upon whether he is 
talking with medical personnel or VA adjudicators.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

The Board places greater weight on the March 1987 private 
treatment documenting hypertension of recent onset, the 
absence of treatment records for nearly three decades after 
service, and the filing of the claim for service connection 
more than 40 years after separation, than it does on the 
veteran's recent statements. See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence]. 

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an in-service diagnosis of 
hypertension until he brought up the subject in connection 
with his claim for VA benefits approximately 40 years after 
his separation from service, the Board finds his recent 
statements concerning such an injury to be lacking probative 
value.  

There is, in fact, no evidence of hypertension for decades 
after service, and no credible evidence that hypertension was 
diagnosed in service or within the one year presumptive 
period after service/  Accordingly, Hickson element (2) has 
not been met and the veteran's claim fails on this basis. 

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  In the absence of 
hypertension in service it necessarily follows that Hickson 
element (3) is also lacking.  Indeed, the record does not 
contain evidence of a medical link between the veteran's 
hypertension and his military service.  To the extent that 
the veteran contends that a medical relationship exists 
between his hypertension and service, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu, supra. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The veteran appears to be 
arguing that he has experienced hypertension continually 
since service.  However, the Board notes that the first 
documented complaint of hypertension came in March 1987 
private treatment record, nearly 30 years after the veteran 
left military service.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service has 
therefore not been demonstrated.

Thus, Hickson element (3) is not met. The veteran's claim of 
entitlement to service connection for hypertension fails on 
this basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension.  Hickson elements (2) and (3) have not been 
met.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


